Opinion by
Henderson, J.,
This case involves questions similar to those considered in the appeal of the Pennsylvania Power Company from the order of the Public Service Commission approving the application for a charter of the Conoquenessing Power Company. The cases were argued together and the same briéfs presented in each. The plan involved in the formation of the Lawrence Hydro-Electric Company is to use the water of Slippery Bock creek, one of the tributaries of the Conoquenessing creek, for the pro*463duction of electricity for commercial and other uses. The same considerations which moved the Public Service Commission to approve the application of the Conoquenessing Power Company for a charter led to the approval of the application of the Lawrence Hydro-Electric Company for a like purpose. It was shown to the satisfaction of the Public Service Commission that the waters of these streams had large power capacity and that there was a demand for electric service to be supplied from that source. We are not convinced that the order complained of was either illegal or unreasonable. The commission proceeded according to the forms of law and the question whether the charter should be approved was one to be decided by it on all the facts within its knowledge. For the reasons given in the opinion this day filed in the appeal of the Pennsylvania Power Company, No. 9, March Term, 1917, this appeal is dismissed at the cost of the appellant and the order of the commission is approved.